Title: From James Madison to James Monroe, 15 September 1793
From: Madison, James
To: Monroe, James


Dear SirSepr. 15. 93.
Since I parted from you I have had several letters from Mr. J. in which all the facts involving Genét are detailed. His conduct has been that of a madman. He is abandoned even by his votaries in Philada. Hutcheson declares that he has ruined the Republican interest in that place. I wish I could forward the details I have recd. but they are too confidential to be hazarded by the casual conveyance to which this is destined. They ought however to have no other effect on the steps to be pursued, than to caution agst. founding any of them on the presumed inculpability of Genét. As he has put himself on such unjustifiable ground, perhaps it is fortunate that he has done it in so flagrant a manner. It will be the more easily believed here that he has acted agst. the sense of his Constituents, and the latter will be the less likely to support him in his errors. I find that the Anglicans & Monocrats from Boston to Philada. are betrayed by the occasion into the most palpable discovery of their real views. They already lose sight of the Agent; and direct their hostilities immediately agst. France. This will do good, if proper use be made of it. You will see by the late papers that G. B. has made war on our commerce, by intercepting uncontraband articles bound to unblockaded ports, and taking them to herself at her own price. This must bring on a crisis with us, unless the order be revoked on our demand, of which there is not the least probability. I understand that the malignant fever in Philada. is raging still with great violence; and all the inhabitants who can, flying from it in every direction. The mortality at first was in the ratio of 3 out of 4. It had been reduced to 1 out of 3. Mr. J. is in raptures with the performance of our friend in C—l—n—e. He means to have it appear about two weeks before the meeting of C——s. This will not coincide with the plan of the Author, who wished its publication to be in time for the meeting of the State Legislature. Think of this & let me have your ideas. On my return home I found a letter from Mr. Jones wch. I inclose as the shortest way of making you acquainted with what he wishes. With all due respects to Ms. Monroe. I am Yrs. affey.
Js. Madison Jr
